    Case 4:19-cv-00090 Document 45 Filed on 07/26/19 in TXSD Page 1 of 10



                        UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION
SOUTHERN CALIFORNIA PUBLIC               §
POWER AUTHORITY, et al.,                 §
                                         §
      Plaintiffs,                        §
                                         §
v.                                       §
                                         §
ULTRA RESOURCES, INC.,                   §     Civil Action No. 4:19-cv-00090
                                         §
      Defendant/Counter-Claimant,        §     Hon. Vanessa D. Gilmore
                                         §
v.                                       §
                                         §
SOUTHERN CALIFORNIA PUBLIC               §
POWER AUTHORITY, et al.,                 §
                                         §
      Counter-Defendants.                §
_______________________________________ §
                                         §
GRIZZLY OPERATING, LLC f/k/a             §
VANGUARD NATURAL RESOURCES, LLC §
                                         §
      Debtors,                           §
                                         §
v.                                       §
                                         §
ULTRA RESOURCES, INC.,                   §
                                         §
v.                                       §
                                         §
      Claimant.                          §


                     ULTRA RESOURCES, INC.’S
     CONSOLIDATED RESPONSE TO PLAINTIFF/COUNTER-DEFENDANTS’
                MOTIONS FOR SUMMARY JUDGMENT


TO THE HONORABLE COURT:

      Ultra Resources, Inc. (“Ultra”) files this Consolidated Response to Plaintiff/Counter-

Defendants’ Motions for Summary Judgment and would show:


                                            1
        Case 4:19-cv-00090 Document 45 Filed on 07/26/19 in TXSD Page 2 of 10




                                               INTRODUCTION

           1.       Ultra’s Motion for Partial Summary Judgment1 addresses all of the arguments

advanced by the Southern California Public Power Authority (“SCPPA”) and the Turlock

Irrigation District (“Turlock”) in their Motion for Summary Judgment,2 as well as arguments

made by Vanguard Natural Resources, LLC (“Vanguard”) in its nearly identical brief.3

Accordingly, in response, Ultra incorporates by reference the arguments and authorities

contained in its Motion. Only a few additional comments are in order.

                                                  ARGUMENT

           2.      Ultra, now joined by other current and former working interest owners, moved for

partial summary judgment on the grounds that the Supplemental Accounting Agreement

(“SAA”) unambiguously requires that allocation of the net profits interest (“NPI”) obligation be

made based on proportionate net profits. That construction is sensible: the NPI individually

burdens each of the subject leases owned by the parties, so allocating on any other basis would

result in an unbalanced redistribution of the NPI obligation.               There is no support in the SAA,

contemporaneous evidence, or logic for the notion that the parties intended such a redistribution.

           3.      Nevertheless, a few working interest owners (SCPPA, Vanguard, and Turlock)

argue the allocation should be based on gross revenue, without regard to expenses and thus

without regard to a party’s profits. Even parties that lose money would bear a portion of the NPI,

even when it is only other parties’ profits that results an NPI payment in the first place. Not only

is there is no textual support for this illogical construction, the SAA expressly says otherwise in

provisions that SCPPA, Turlock, and Vanguard do not even acknowledge, much less refute.

1
    Dkt. No. 68 in Ultra’s bankruptcy adversary proceeding and Dkt. No. 1367 in Vanguard’s bankruptcy.
2
    Dkt. No. 51.
3
    In re Vanguard Natural Resources, LLC, et. al., Case No. 17-30560, Dkt. No. 1363.

                                                          2
8233868v1
         Case 4:19-cv-00090 Document 45 Filed on 07/26/19 in TXSD Page 3 of 10



          4.      In reality, their token discussion of the SAA is simply a fig leaf to make their

“collateral estoppel” argument seem palatable and to make it less obvious that their hopes

entirely depend on persuading this Court to ignore the merits altogether. But, the Court is not

required to wear the blinders they urge upon it or, worse, hold its nose and endorse a

construction it believes to be wrong. Wyoming law is clear that collateral estoppel is to be

narrowly applied and always subject to the constraints of equity, even when all its elements are

met – and here, they are not. The simple fact is that this issue was not decided in Wyoming and,

even if it were, would not bind this Court to implement – in an entirely different, more

consequential, and lasting context – the absurd result they seek.

A.        Collateral Estoppel Does Not Bind This Court

          5.      Ultra will not repeat the arguments contained in its Motion at ¶¶50-93 and, in

particular, the detailed discussion concerning the Hartman lawsuit. By way of summary, suffice

it to say that:

         Although collateral estoppel requires a prior direct determination of the identical
          issue, the Wyoming judgment did not declare anything about the meaning of the
          SAA nor how future allocation should be made between working interest owners.

         The Wyoming court merely applied a 30% settlement credit, which under Wyoming
          law is an equitable determination.4 While that figure is very close to the figure that
          the NPI owners suggested would be appropriate if a gross revenue theory were
          applied (30.17%), it is not exactly the same.

         Nor did the Supreme Court, on review of the judgment, interpret the SAA. It did
          not even employ the de novo standard of review required had it been reviewing a
          contract construction. It merely found that the trial court’s equitable judgment as to
          the credit was not “clearly erroneous” or an “abuse of discretion.”5

         The settlement credit, in the larger context of the case, was a collateral matter that
          was not the subject of meaningful briefing by any party (including the predecessors
          of the counter-defendants), nor did any party remotely anticipate that the ruling


4
  Under Wyoming law, settlement credits are within the discretion of the trial court and “controlled by principles of
equity.” Cargill, Inc. v. Mountain Cement, Co., 891 P.2d 57, 67 (Wyo. 1995).
5
  Ultra Resources, Inc. v. Hartman, 226 P.3d 889, 935 (Wyo. 2010).

                                                         3
8233868v1
       Case 4:19-cv-00090 Document 45 Filed on 07/26/19 in TXSD Page 4 of 10



        would later be argued to dispose of the entire issue of working interest owner
        allocations.

       This Court will not find in the Hartman case anything like the briefing or argument
        in this case. This is the first time these issues have been raised and, in fairness,
        could have been expected to be raised, in this level of detail.

The list goes on, but will not be repeated. It is all in Ultra’s motion.

        6.      These are not mere quibbles. For collateral estoppel to apply, the “issue sought to

be precluded must have been necessary or essential to the disposition reflected in the earlier

judgment.”    Delgue v. Curutchet, 677 P.2d 208, 214 (Wyo. 1984).            There was no direct

determination of the identical issue in the Hartman case, as required by Wyoming law. Not only

is there no express declaration concerning the SAA’s allocation provisions in the trial court’s

judgment, no such determination was “necessary or essential” to the judgment.              Indeed,

throughout the Wyoming Supreme Court’s opinion, the Questar/Wexpro settlement credit is

analyzed entirely under the principle that the trial court had “equitable jurisdiction and

discretion” to determine the amount of the set-off. See, e.g., Hartman, 226 P.3d at 934–35. The

fact that the judgment was reviewed on an abuse of discretion standard, not the de novo standard

applicable to contract construction simply demonstrates that a legal determination of the meaning

of the SAA was neither necessary nor essential. Further, because this issue arose only in the

context of an equitable determination of a settlement credit, Ultra was denied the benefit of the

de novo appellate review to which it would have been, and should be now, entitled on any

interpretation of an unambiguous contract.

        7.      Moreover, even were all the elements of collateral estoppel met, which they are

not, collateral estoppel is not simply a mechanical test that requires this Court to blindly rubber

stamp the purported result in a separate case. Entirely absent from counter-defendants’ briefing

is any analysis of the equitable principles that not only permit this Court to examine the SAA,

but require it to do so.
                                                  4
8233868v1
       Case 4:19-cv-00090 Document 45 Filed on 07/26/19 in TXSD Page 5 of 10



        8.     The central rule is that collateral estoppel should not be applied to work an

injustice. Delgue, 677 P.2d at 215–16. Thus, “[e]ven if the elements of collateral estoppel are

met, several exceptions may apply….” Elliot v. State, 247 P.3d 501, 503 (Wyo. 2011).

        9.     When it comes to those exceptions, Wyoming follows the guidance contained in

the RESTATEMENT OF JUDGMENTS (SECOND) on the application of collateral estoppel. Id. Even

where the elements of collateral estoppel are satisfied, relitigation is not precluded where, for

example:

       The party against whom preclusion is sought could not, as a matter of law, have
        obtained review of the judgment in the initial action.

       The issue is one of law and (a) the two actions involve claims that are
        substantially unrelated, or (b) a new determination is warranted in order to take
        account of an intervening change in applicable legal context or to otherwise avoid
        the inequitable administration of the laws;

       A new determination of the issue is warranted by differences in the quality or
        extensiveness of the procedures followed in the two courts….

       The party against whom preclusion is sought had a significantly heavier burden of
        persuasion with respect to the issue in the initial action than in the subsequent
        action…

       There is clear and convincing need for a new determination of the issue…because
        it was not sufficiently foreseeable at the time of the initial action that the issue
        would arise in the context of a subsequent action….

Id. (recognizing Wyoming law follows the exceptions contained within RESTATEMENT               OF

JUDGMENTS (SECOND) §28). The Restatement contains additional factors in Section 29, all of

which mitigate against counter-defendants, such as whether:

       “The person seeking to invoke the doctrine…could have effected joinder in the
        first action between himself and his present adversary.”

       “The determination relied upon as preclusive was itself inconsistent with another
        determination of the same issue”

       “Other compelling circumstances make it appropriate that the party be permitted
        to relitigate the same issue.”

                                                 5
8233868v1
        Case 4:19-cv-00090 Document 45 Filed on 07/26/19 in TXSD Page 6 of 10




RESTATEMENT OF JUDGMENTS (SECOND) §28 (1982).

         10.      Even without going one-by-one, it is apparent that a number of these exceptions

are applicable:

        The trial court made no determination concerning the manner of future allocations
         and in a footnote that the counter-defendants fail to quote, the Wyoming Supreme
         Court expressly declined to opine on future allocations.6

        The predecessors of SCPPA, Turlock and Vanguard were parties to the Hartman
         case, yet did not advance the argument they now assert.

        Allocating on a gross revenue basis would be inconsistent with the simultaneous
         determination by the Wyoming courts that the NPI proportionally burdens each
         lease and therefore all owners are “responsible for their proportionate shares of
         net profits.”7

        The settlement credit was determined under principles of discretion and equity –
         far different from the legal standard applicable to contractual interpretation.

        A different and far less favorable standard of review was applied on appeal of this
         issue in Hartman than would be applied by this Court or any reviewing Court.

        There was a markedly different, and lesser, incentive to litigate this issue in the
         first case and there is no indication that any party believed that the Wyoming
         court’s judgment would define the future allocation method as between the
         remaining working interest owners.

Simply put, nearly every factor mitigates against the application of collateral estoppel, even if the

elements were met.

         11.      There is one last point that highlights the fundamental inequity of counter-

defendants’ position.       The counter-defendants argue, correctly, that, in this case, the

interpretation of an unambiguous contract is a question of law for the Court.8 Their motions for

summary judgment, and their response to Ultra’s motion, are requests that this Court make a

legal interpretation concerning the SAA. Yet, their collateral estoppel argument attempts to bind

6
  Hartman, 226 P.3d at 935 n. 23.
7
  Id. at 933.
8
   SCPPA/Turlock Motion for Summary Judgment [Dkt. No. 51] at ¶¶66-67; Vanguard Motion for Summary
Judgment [Dkt. No. 1363] at ¶44.
                                                 6
8233868v1
     Case 4:19-cv-00090 Document 45 Filed on 07/26/19 in TXSD Page 7 of 10



Ultra to, at best, an implicit finding by a Wyoming trial court as part of what was expressly an

equitable inquiry, and one which was reviewed only on an abuse of discretion standard.

        12.       Why is this a problem? Simple: if this Court applies collateral estoppel and

declines to consider the merits, it will mean that at no point did Ultra ever receive the

benefit of a legal determination of the meaning of the contract, and at no point did (or will)

Ultra ever have the benefit of de novo review to which it would be entitled for such a

finding. No Court will ever have applied the appropriate legal standard to interpreting the

contract and Ultra would have been entirely denied appellate review under the applicable

standard. Put another way, just as a civil finding of liability would not compel a finding of

“guilty” in a criminal proceeding with its higher burden of proof, an equitable judgment that is,

at best, ‘not clearly erroneous,’ cannot dispose of a legal issue which demands not only a legal

determination, but would entitle the losing party to de novo review.

B.      Counter-Defendants Ignore the Plain Language of the SAA

        13.       SCCPA, Turlock, and Vanguard, who argue for allocation based on gross

revenue, provide no explanation why the SAA drafters would have intended to redistribute the

NPI burden in such a manifestly irrational manner. Their only argument is the demonstrably

false one that the SAA provides “no mechanism” to allocate expenses to the parties. That just

isn’t accurate.

        14.       The SAA expressly provides that each party, after having contributed 5% of its

gross revenue, is entitled to receive back its proportionate share of its expenses. Ultra discussed

this at length in its motion at ¶¶27-32. What is “left over,” and used to pay the NPI as calculated

under the NPC, is, by definition, 5% of each party’s net profits.          SCPPA, Turlock, and

Vanguard’s briefing ignore this language entirely. It is not even discussed, much less disputed.

Their position is entirely premised on the incorrect assertion that the SAA provides no basis for

                                                 7
8233868v1
        Case 4:19-cv-00090 Document 45 Filed on 07/26/19 in TXSD Page 8 of 10



attributing expenses to parties.          Beyond pointing out the plain language that does, indeed,

provide this mechanism, there is little left to say.

         15.      However, it is worth noting one final point, which is that these parties ignore the

profoundly negative consequences to themselves of their own construction. They completely fail

to examine or explain how the allocation would work if their construction were accepted.

Consider this:

        Vanguard, SCPPA and Turlock concede, indeed advocate, that the SAA requires
         each party to remit 5% of its gross revenue to Ultra as the first step of the NPI
         accounting – not some “share” of the NPI obligation, but gross revenue without
         respect to whether an NPI is even owed.9

        They then assert that the SAA provides “no procedure within the four corners of
         the agreement for allocating expenses among the parties…”10

For the reasons listed above, they are wrong about the second point, but let us assume for the

moment that they were correct. It would leave them even worse off.

         16.      If each party is obligated to remit 5% of its gross revenue and, as they assert, there

is no mechanism by which a party is credited with its expenses, then they would be obliged, ad

infinitum, to divert 5% of their gross revenue to the NPI account and receive nothing back by

way of credit for their expenses.              The consequences, particularly to themselves, of this

interpretation are profoundly negative. If no party receives a “refund” of its incurred expenses,

then there would be an ever-growing and never-distributed positive balance in the NPI account.11

By denying that the SAA provides any mechanism to credit parties for their expenses (because




9
  SCPPA/Turlock Motion, Dkt. No. 51 at ¶72; Vanguard Motion, Dkt. No. 1363 at ¶45.
As pointed out by Pinedale and Standard, the SAA does indeed require this “up front” payment. Ultra agrees. No
party has actually made such payments, and in the interest of efficiency, Ultra has historically billed the parties on
the basis of the “net calculation.” However, if what is necessary to compel the working interest owners to fund their
share of the NPI obligation is to require the full, upfront payment of 5% of gross revenue and then dole back out
their proportionate expenses, then so be it.
10
   SCPPA/Turlock Motion, Dkt. No. 51 at ¶77; Vanguard Motion, Dkt. No. 1363 at ¶51.
11
   The NPI payment, if any were owed, would be based on the net profit calculation required by the NPC.
                                                          8
8233868v1
     Case 4:19-cv-00090 Document 45 Filed on 07/26/19 in TXSD Page 9 of 10



they do not want Ultra to receive such a credit), they also deny that credit to themselves. They

would be hoisted by their own interpretive petard.

        17.     Ultra’s interpretation, on the other hand, recognizes that the SAA plainly does

provide for a credit back to the parties based on their own expenses. That is the four-part

distribution scheme discussed in Ultra’s motion at ¶¶30-32, which includes reducing the NPI

account not only by 5% of the joint account expenses but also with the proportionate expenses

that each party may have incurred in other operations. As Ultra explained in its motion, the SAA

provides that each party is reimbursed for its share of any operation that is subject to the NPI.

What is left is net profit.

                                        CONCLUSION

        18.     The SAA is clear and should be construed according to its plain language and in a

manner consistent with the obvious intent of the parties. SCPPA, Turlock and Vanguard’s

opportunistic effort to use the prior Wyoming suit with to bootstrap themselves into what they

(incorrectly) believe would be a better outcome (for themselves) should be rejected.

                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Ultra respectfully requests that the Court

grant its Motion for Partial Summary Judgment, deny the Motions for Summary Judgment filed

by SCPPA, Turlock and Vanguard, and award any additional relief to which it may be entitled.




                                                9
8233868v1
    Case 4:19-cv-00090 Document 45 Filed on 07/26/19 in TXSD Page 10 of 10



Dated this 26th day of July 2019.



                                          /s/ Joseph G. Thompson III
                                          Joseph G. Thompson
                                          State Bar No. 00788534
                                          Federal I.D. No. 16780
                                          PORTER HEDGES LLP
                                          1000 Main Street, 36th Floor
                                          Houston, Texas 77002
                                          Telephone: (713) 226-6704
                                          Facsimile: (713) 226-6304
                                          Email: joe.thompson@porterhedges.com
                                          Counsel for Ultra Resources, Inc.

OF COUNSEL:

Andrew B. Raber
State Bar No. 24063730
Federal I.D. No. 2979653
PORTER HEDGES LLP
1000 Main Street, 36th Floor
Houston, Texas 77002
Telephone: (713) 226-6745
Facsimile: (713) 226-6345
Email: araber@porterhedges.com

                                CERTIFICATE OF SERVICE

      I certify that on this 26th day of July 2019, a true and correct copy of the foregoing
document has been served via electronic notification to all parties of record.



                                                 /s/ Joseph G. Thompson III




                                            10
8233868v1
